Citation Nr: 0809826	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-15 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee, to include as secondary to service-connected gout.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1993.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO) that denied the veteran's claim of entitlement to 
service connection for arthritis of the right knee.  


FINDINGS OF FACT

The probative and competent evidence of record establishes 
that the veteran's arthritis of the right knee cannot 
satisfactorily be dissociated from active service.


CONCLUSION OF LAW

Arthritis of the right knee was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112(a)(4), 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran. 

Legal Criteria

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The veteran claims that he has arthritis of the right knee 
that was either caused by the rigorous duties that he had to 
perform over his 20 years of active service, or has been 
aggravated by his service-connected gout.  Applying the 
Hickson analysis, the initial question is whether there is 
evidence of the current claimed arthritis of the right knee.  
Significantly, post-service medical records include the 
report of an October 1999 x-ray study and November 1999 
Magnetic Resonance Imaging (MRI) study that revealed severe 
osteoarthritis of the right knee particularly within the 
lateral compartment.  More recent medical records include the 
report of a January 2001 VA orthopedic examination that 
included the diagnoses of severe osteoarthrosis of the right 
knee with severe tricompartmental degenerative joint disease; 
degenerative lateral meniscus with degenerative tear on the 
posterior horn, right knee; early degenerative changes in the 
medial meniscus; effusion of the right knee joint; and 
popliteal cyst.  The Hickson element (1) has therefore been 
satisfied as to the claimed disability.  

With respect to Hickson element (2), the veteran has provided 
credible statements in the course of this appeal and in the 
context of the January 2001 VA examination as to his 
activities in service.  Specifically, he has stated that 
these activities included frequent walking, and frequent 
climbing on extended ladders and extended steel stairs.  
These tasks were described by the physician who conducted the 
January 2001 VA examination as "wear and tear" which can 
equate to the requisite in-service injury.  Thus, Hickson 
element (2) has been satisfied as to this disability.  

The final question for resolution is whether there is medical 
evidence of a nexus between the veteran's in-service injury 
and the currently diagnosed arthritis of the right knee in 
satisfaction of Hickson element (3).  The question then is 
whether the evidence is at least in equipoise as to whether 
the veteran has right knee arthritis that is related to 
service.  

In January 2001, the veteran underwent VA orthopedic 
examination that resulted in the diagnoses as noted above of 
severe osteoarthrosis of the right knee with severe 
tricompartmental degenerative joint disease, and other 
related right knee pathology.  Although the claims file was 
not initially made available to the examiner in conjunction 
with the examination, in May 2001 the VA physician who 
conducted the January 2001 examination was provided an 
opportunity to review the veteran's claims file and prepare 
an addendum to the January 2001 examination report.  

Following examination and a complete review of the veteran's 
claims file, the VA examiner concluded that the diagnoses of 
severe osteoarthritis of the right knee is likely related to 
military service.  The examiner explained that the veteran's 
long duration of 20 years of active task involving frequent 
walking, frequent climbing on ladders and steel stairs, 
including ICBM task underground involving up and down 3 story 
high flights of steel stairs appeared to be the veteran's 
dominant occupational factor as contributing and/or causing 
his degenerative joint disease as compared to his civilian 
job.  The physician noted that there was no history of acute 
traumatic injury, and that the veteran's case appeared to be 
a wear and tear issue.  The VA examiner further noted that 
gout has been diagnosed and is symptomatic, and opined that 
the right knee inflammatory arthritis diagnosed in 1999 
"likely could be part of gouty arthritis."  The Board 
concludes that the January 2001 VA examination report and the 
May 2001 addendum to that report serves as medical evidence 
of a nexus between the veteran's in-service injury and the 
currently diagnosed arthritis of the right knee in 
satisfaction of Hickson element (3).  

Essentially, the probative and competent evidence of record 
establishes that the veteran's arthritis of the right knee 
cannot satisfactorily be dissociated from active service.  
Thus, the Board concludes that the claim for service 
connection for arthritis of the right knee is supported by 
the evidentiary record thereby warranting entitlement to a 
grant of service connection.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for arthritis of the right 
knee is granted, subject to the regulations governing the 
payment of VA monetary benefits.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


